NUMBER 13-13-00088-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


CITY OF CORPUS CHRISTI,
TEXAS,                                                                        Appellant,

                                                v.

CITY OF INGLESIDE, TEXAS,                                                     Appellee.


                    On appeal from the 156th District Court
                        Of San Patricio County, Texas.


                                MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
            Memorandum Opinion by Chief Justice Valdez
       By one issue, appellant, the City of Corpus Christi, Texas, appeals the trial court’s

denial of its plea to the jurisdiction. Specifically, Corpus Christi contends that appellee,

the City of Ingleside, Texas, has requested relief it is not entitled to receive. We reverse

and render.
                                    I.     BACKGROUND

       Corpus Christi, Texas enacted ordinance 6636 on September 19, 1962, which

according to Corpus Christi “annexed territory and established the city limit boundary

line. . . .” Ingleside filed a petition for a declaratory judgment asking the trial court to

construe ordinance 6636’s use of the term “shoreline.”             Ingleside further sought

construction of an Ingleside ordinance, which also described the boundary with Corpus

Christi as the “shoreline.”    Ingleside claimed that the ordinance’s use of the term

“shoreline” when describing the boundary between the two cities had allowed for double

taxation. Ingleside requested that the trial court “construe the jurisdictional boundaries

such that structures, both natural and man-made, that are attached to and part of the fast

land, and are functionally part of the land, are entirely within the jurisdiction of the land

side of the shoreline.” Ingleside stated that the trial court’s determination of what the

“shoreline” encompassed would “settle the question of which city bears both the benefit

and corresponding burden of having such an area within its city limits. [And, at] this time,

Corpus Christi has claimed the benefit, but Ingleside has borne the burden.”

       Corpus Christi filed a plea to the jurisdiction claiming that the trial court lacked

subject matter jurisdiction over Ingleside’s cause of action for several reasons. First,

Corpus Christi argued that Ingleside was requesting “a declaratory judgment that will

revise the boundary line set by [Ordinance 6636] so that certain man-made structures

which were constructed after the adoption of [Ordinance 6636] and which project into

[Corpus Christi’s] jurisdiction moved into [Ingleside’s] jurisdiction.” Corpus Christi stated

that as a home rule city, only it had the authority to fix its boundaries, and the trial court

lacked any authority to revise those boundaries. Corpus Christi further claimed that



                                                 2
Ingleside’s cause of action was barred by sovereign immunity. Finally, Corpus Christi

argued that the trial court lacked subject matter jurisdiction because the issue presented

involved “political questions which have been decided by legislation and are not subject

to judicial revision,” and as such, no justiciable controversy exists.

        The trial court held a hearing on Corpus Christi’s plea to the jurisdiction. The trial

court denied the plea. This appeal followed.

                                      II.      STANDARD OF REVIEW

        The purpose of a plea to the jurisdiction is to “defeat a cause of action without

regard to whether the claims asserted have merit.” Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 554 (Tex. 2000). A challenge to the trial court’s subject matter jurisdiction

is a question of law that we review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 226 (Tex. 2004). We will, when necessary, consider relevant evidence

submitted by the parties to resolve the jurisdictional dispute. Id. at 227 (citing Bland Indep.

Sch. Dist., 34 S.W.3d at 555). However, we will consider only the evidence relevant to

the jurisdictional question. Bland Indep. Sch. Dist., 34 S.W.3d at 555. “[I]f the relevant

evidence is undisputed or fails to raise a fact question on the jurisdictional issues, the trial

court rules on the plea to the jurisdiction as a matter of law.” Miranda, 133 S.W.3d at 228.

                                            III.     DISCUSSION

        Because it is dispositive of this appeal, we will first address Corpus Christi’s

argument that the Uniform Declaratory Judgment Act (“UDJA”) “does not extend the

jurisdiction of the courts over matters which are purely political in nature.”1 According to


         1 UDJA states in pertinent part that a person “whose rights, status, or other legal relations are

affected by a statute, municipal ordinance . . . may have determined any question of construction or validity
arising under the instrument, statute, [or] ordinance . . . and obtain a declaration of rights, status, or other
legal relations thereunder.” TEX. CIV. PRAC. & REM. CODE § 37.004(a) (West, Westlaw through 2013 3d

                                                           3
Corpus Christi, in this case, Ingleside is attempting “to use the UDJA to confer jurisdiction

on the trial court over the strictly political question of where the boundary of Corpus Christi

is located.” In other words, Corpus Christi claims that Ingleside’s cause of action is in

essence the setting of the boundary of a political subdivision, which is purely a political

question. See Carter v. Hamlin Hosp. Dist., 538 S.W.2d 671, 673 (Tex. App.—Eastland

1976, writ ref’d n.r.e.) cert. denied, 430 U.S. 984 (1977) (explaining that purely political

questions are not justiciable therefore, the trial court lacks jurisdiction to address them).

We agree with Corpus Christi that if Ingleside is seeking the determination of a political

subdivision’s boundary, its suit, whether for declaratory relief or not, is barred as a political

question that the legislature must decide. See State ex rel. Grimes County Taxpayers

Ass’n v. Tex. Mun. Power Agency, 565 S.W.2d 258, 274 (Tex. Civ. App.—Houston [1st

Dist.] 1978, writ dism’d) (“The determination of the boundaries of a political subdivision of

the state is a ‘political question’ solely within the power, prerogative and discretion of the

legislature and not subject to judicial review.”). Ingleside responds that it is neither

seeking to annex or take Corpus Christi’s territory nor to set aside or revise the boundary.

        However, in its brief, Ingleside stated, “The facts pled [by Ingleside] describe the

nature of the lawsuit and that its resolution will settle disputes about the geographical

areas which lie within the boundaries of the respective cities.” In its petition, Ingleside

stated, “Ingleside requests [that the trial court] construe the jurisdictional boundaries such

that structures, both natural and man-made, that are attached to and part of the fast land,

and are functionally part of the land, are entirely within the jurisdiction of the land-side of



C.S.). “The [U]DJA does not extend a trial court’s jurisdiction, and a litigant’s request for declaratory relief
does not confer jurisdiction on a court or change a suit’s underlying nature.” Tex. Natural Res. Conservation
Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002).


                                                           4
the shoreline” and that “[a] declaration of the boundary of each city to include or exclude

the disputed area, or any part thereof, will settle the question of which city bears both the

benefit and corresponding burden of having such area within its city limits.” Finally, in its

prayer, Ingleside requested that the court “construe the jurisdictional boundaries.”

        We agree with Ingleside that it has not exprssly requested to annex, set, or revise

the boundary. However, it appears to us from reading Ingleside’s petition, that Ingleside

wants the trial court to do just that—to make a declaration stating the location of Corpus

Christi’s boundary. However, ordinance 6636 provides that the shoreline is the boundary.

Since 1962 when ordinance 6636 was passed, both cities have been able to determine

the location of Corpus Christi’s boundary. In its brief, Ingleside states that the location of

the boundary is not described by “metes and bounds or other fixed descriptive language,”

and the shoreline “is not a fixed location and is subject to change by natural and artificial

means.”     In short, it appears that Ingleside acknowledges that once the trial court

“construes” the term “shoreline,” the parties will then be able to locate the boundary.2

        Moreover, once the trial court rules in this case, its declaratory judgment will, in

effect, potentially draw a new boundary line, which was already established by ordinance

6636 and Ingleside’s own ordinance. By ordinance, each city’s council decided that the

respective city’s boundary is the shoreline, which Ingleside agrees is within a city council’s

authority to determine. There is no evidence that when the cities’ councils used the term

shoreline, the parties were not aware of the shoreline’s location or of the meaning of the




        2 Ingleside appears to disagree with the area that Corpus Christi has designated as the shoreline’s
location. We also note that, both Ingleside’s city council and Corpus Christi’s city council previously
determined by ordinance that each city’s boundary is the shoreline and did not appear to have any problem
determining the meaning of the term shoreline.


                                                        5
term shoreline. Furthermore, there is no evidence that the cities were confused in the

past about where the shoreline is located.

        In its petition, Ingleside stated, “Corpus Christi has asserted jurisdiction over

structures which are built upon and affixed to land within Ingleside, a portion of which

extends from dry land into or over the water of Corpus Christi Bay, thereby subjecting

property owners to double taxation for all or part of integral structures which are

appurtenant to and part of land in Ingleside.” We acknowledge that without a declaration

that the boundary is different than what is currently recognized as Corpus Christi’s

boundary, these structures will remain in Corpus Christi’s jurisdiction. However, by

seeking a declaration of the meaning of the term shoreline, Ingleside is in effect asking

the trial court to determine the boundaries of two political subdivisions.3 See Carter, 538
S.W.2d at 675 (“The principle that the determination of territorial boundaries is ordinarily

a political function, not subject to judicial review, was announced by the United States

Supreme Court in the early case of Hunter v. City of Pittsburgh, 207 U.S. 161 (1907).”);

see also Jimenez v. Hidalgo County Water Improvement Dist. No. 2, 68 F.R.D. 668, 671

(S.D. Tex. 1975), aff’d, 424 U.S. 950 (1976) (“The alteration of the boundaries of political

subdivisions by the state is a political function entirely within the power of the state

legislature to regulate.”). Thus, Ingleside seeks an answer to a purely political question

solely within the power, prerogative, and discretion of the legislature and not subject to

judicial review.4 See State ex rel. Grimes County Taxpayers Ass’n v. 565 S.W.2d at 274.


         3 The trial court may determine that the boundary is located in the same place as the parties

recognize it is currently, or the trial court may determine that the boundary is elsewhere. Either way, the
trial court is being asked to determine a political subdivision’s boundary.
          4 All of the authority we have found states that the determination of a political subdivision’s boundary

is a political question. We have found no contrary authority, and Ingleside has cited none.


                                                            6
Moreover, Ingleside presented no evidence that the term shoreline is not specific enough

for either city to locate Corpus Christi’s boundary. And Corpus Christi has apparently not

had any problem locating its own boundary. Accordingly, we conclude that the trial court

lacks jurisdiction to determine the boundary of these political subdivisions. See Carter v.
538 S.W.2d at 673. We sustain Corpus Christi’s first issue.5

                                       IV.     CONCLUSION

       We reverse the trial court’s judgment denying Corpus Christi’s plea to the

jurisdiction and render judgment dismissing Ingleside’s claims against Corpus Christi for

lack of subject matter jurisdiction.

                                                              /s/ Rogelio Valdez
                                                              ROGELIO VALDEZ
                                                              Chief Justice

Delivered and filed the
29th day of May, 2014.




          5 We need not address Corpus Christi’s other arguments regarding why the trial court lacked

jurisdiction as they are not dispositive. See TEX. R. APP. P. 47.1.


                                                     7